Citation Nr: 0513198	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-20 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lumbosacral strain.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1991 to 
October 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This rating decision granted service 
connection for bilateral foot disability, and denied service 
connection for back disability and bilateral wrist 
disability.  By rating action in November 2003, the veteran 
was granted service connection for bilateral hand/wrist 
disability.  Accordingly, only the claim for service 
connection for a back disability is currently before the 
Board.


FINDING OF FACT

The veteran has a chronic lumbosacral strain disability due 
to her active duty.


CONCLUSION OF LAW

The criteria for service connection for lumbosacral strain 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.  In light of the 
favorable determination contained herein, further development 
with regard to VA's duties to notify and assist would serve 
no useful purpose.  A remand is inappropriate where there is 
no possibility of any benefit flowing to the veteran.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).

The Merits of the Claim

The veteran contends that she has a chronic back disability 
due to service.  At her November 2003 hearing before a 
Hearing Officer at the RO she stated that she began having 
back pain just prior to discharge from service.  She thought 
that it was due to the desk work she performed, sitting at a 
desk and in a chair that had poor ergonomics.  She reported 
an exacerbation of her back disability in a post service car 
accident.  The veteran reported that the back pain had 
improved after physical therapy.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of service as shown by service 
records, the official history of each organization in which 
the claimant served, her medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

A February 1998 service medical record indicates that the 
veteran slipped on ice and fell, resulting in midline low 
back pain.  The service medical records also contain a July 
2001 memorandum.  This memorandum noted that the veteran 
worked at a desk all day and that her chair did not provide 
adequate back support.  The evaluator stated that until the 
veteran's chair was replaced, a cushion or rolled towel 
should be placed in the lumbar region to prevent back strain.

The veteran was discharged from active duty in October 2001, 
and she submitted a claim for service connection for a back 
condition within two weeks of discharge.

On VA examination in January 2002, the veteran reported that 
she had insidious onset of low back pain prior to discharge 
from service.  She reported that she sustained a motor 
vehicle accident in December 2001 and had had constant low 
back pain since that time, increased with housework, 
prolonged walking, sitting, and daily activities.  
Examination revealed moderate tenderness to deep palpation in 
the mid lumbar spine, greater over the spinous processes than 
over the parvertebral spinal musculature.  The diagnoses 
included lumbosacral strain.  The examiner stated that 
clearly the veteran's lumbosacral strain was in part related 
to those injuries the veteran sustained in the service, but 
that the veteran had a clear exacerbation related to a recent 
non-service-connected motor vehicle accident.  The VA 
examiner stated that the veteran's disability was 30 percent 
due to service and 70 percent due to the non-service 
accident.

VA outpatient records dated from February to October 2002 
reveal several complaints of low back pain.  These records 
indicate that the veteran's muscular soreness of the low back 
might be due to a motor vehicle accident and tight 
hamstrings.  

The Board notes that the veteran has had an intervening back 
injury since discharge from service.  However, the record 
clearly shows that the veteran claimed that she had a service 
related back disability prior to the intervening injury.  
Furthermore, there is medical evidence of trauma to the back 
during service, as well as evidence that the veteran did not 
receive adequate back support at her desk job in service.  
The VA examination report and the VA outpatient reports 
reveal continuing, chronic, back disability.  In addition, 
the VA examiner expressed the opinion that the veteran's 
current lumbosacral strain disability is partly due to 
service.  

The Board finds that the evidence is at least in equipoise as 
to whether the veteran has a chronic lumbosacral strain 
disability due to service.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2004); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  Accordingly, service connection for 
lumbosacral strain is warranted.


ORDER

Entitlement to service connection for lumbosacral strain is 
granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


